Title: From Thomas Jefferson to James Madison, 31 July 1803
From: Jefferson, Thomas
To: Madison, James


          
            
              Dear Sir
            
            Monticello July 31. 03.
          
          I return you the petition of Samuel Miller with the pardon signed. mr Kelty had spoke to me on this subject and told me that he and mr Craunch should join in a recommendation. I wish mr Wagner would obtain this before he delivers the pardon. I return also mr King’s letter which has really important matter, especially what respects the Mare clausum, the abandonment of the colonial system, & emancipation of S. America. on the subject of our seamen as both parties were agreed against impresments at sea, and concealments in port, I suppose we may practise on those two articles as things understood, altho’ no convention was signed. I see that the principle of free bottoms free goods must be left to make it’s way by treaty with particular nations. Gr. Britain will never yield to it willingly and she cannot be forced. 
          I think I have recollected a Governor for Louisiana, as perfect in all points as we can expect. sound judgment, standing in society, knolege of the world, wealth, liberality, familiarity with the French language, & having a French wife. you will percieve I am describing Sumpter. I do not know a more proper character for the place. I wish we could find a diplomatist or two, equally eligible, for Europe. Accept my affectionate salutations.
          
            
              Th: Jefferson
            
          
        